Case: 14-50817      Document: 00512925832         Page: 1    Date Filed: 02/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50817                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 4, 2015
CHARLENE EMANUEL,                                                          Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellant,

versus

BASTROP INDEPENDENT SCHOOL DISTRICT,

                                                 Defendant–Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-592




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Charlene Emanuel appeals, pro se, a judgment of dismissal of her various
claims of discrimination. She fails, however, to present legal arguments in her
opening brief. Even pro se litigants must brief arguments to preserve them for
challenge on appeal. Yohey v. Collins, 985 F.2d 222, 224−25 (5th Cir. 1993).
       The appeal is DISMISSED for failure to make any cognizable argument.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.